Exhibit INTERACTIVE INTELLIGENCE, INC. 2006 EQUITY INCENTIVE PLAN (As Amended May 30, 2008) 1.Establishment, Objectives and Duration. (a)Establishment of the Plan. Interactive Intelligence, Inc. hereby establishes the 2006 Equity Incentive Plan (“Plan”). The Plan is effective upon its approval by the Company’s shareholders at the 2006 Annual Meeting (“Effective Date”). (b)Objectives of the Plan. The Plan’s objectives are to attract and retain the best available personnel for positions of substantial responsibility, to provide additional incentives to Participants, and to optimize the profitability and growth of the Company through incentives that are consistent with the Company’s goals and that link Participants’ personal interests to those of the Company’s shareholders. (c)Duration of the Plan.
